Citation Nr: 1723825	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-18 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral shin splints. 

2.  Entitlement to an initial rating in excess of 10 percent for a right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1983 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge in December 2015 and a copy of that transcript is of record. 

In a February 2016 decision, the Board remanded the appeal for further development.  

In a May 2016 decision, the Appeals Management Center (AMC) assigned a 10 percent rating for the Veteran's right ankle sprain, effective May 31, 2012.  As this increase does not represent the maximum rating available, the issue remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As part of the February 2016 Board remand, the Veteran was afforded additional VA examinations in March 2016.  In a May 2017 statement, the Veteran's representative asserted that the Veteran's bilateral shin splints had worsened since her last VA examination.  Therefore, the Board finds that the Veteran should be afforded new VA examination to determine the current severity of her bilateral shin splints.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  

Additionally, the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing" and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App 158 (2016).  Therefore, a remand is necessary to address such criteria.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any relevant records pertaining to treatment for his bilateral shin splints and his right ankle.  The AOJ should secure any necessary authorizations, and attempt to obtain copies of the identified records.  

2. Obtain all outstanding VA records pertaining to treatment of the bilateral shin splints and right ankle since April 2016 to the present.

3. Then, schedule the Veteran for a VA examination.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed and written interpretation of such should be associated with the examination report.

The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

The examiner should describe, in degrees of excursion, active AND passive ranges of motion of the right and left legs, and of the right and left ankles; and should also describe, in degrees of excursion, weight-bearing AND non-weight-bearing ranges of motion of the right and left legs and of the right and left ankles, as demonstrated on examination.

The examiner should describe, in degrees of excursion, and upon repetitive testing, any limitation in the range of motion of the right and left legs, and of the right ankle, which is specifically attributable to pain.

With respect to the right and left shins, and the right ankle, the examiner should identify the presence of, or absence of the following: muscle atrophy; changes in skin indicative of disuse; weakness; incoordination; temperature changes; bone deformities; or any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable the service-connected bilateral shin splints and right ankle sprain.

With respect to the right and left legs and right ankle, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination, and this determination should be expressed in terms of the degree of additional range of motion loss.

With respect to the right and left legs and right ankle, the examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should address whether, as a result of the service-connected shin splints, the Veteran has impairment of the tibia and fibula, and this determination should identify the presence, or absence of the following:  nonunion (with loose motion) requiring a brace; malunion with marked knee or ankle disability; ankylosis of the right and/or left knee; subluxation; lateral instability; and/or dislocation or removal of the semilunar cartilage.

The examiner should address whether, as a result of the service-connected right ankle sprain, the Veteran has impairment of the right ankle, and this determination should identify the presence, or absence of ankylosis of the ankle; ankylosis of the subastragalar or tarsal joint; malunion of the os calcis or astragalus; or astragalectomy of the left ankle.  The examiner should identify if the Veteran has limitation of right ankle motion, and state whether the level impairment due to limitation of motion is best characterized as moderate or marked.

The examiner should fully describe the functional effects of the Veteran's service-connected bilateral shin splints and of his service-connected right ankle sprain on his activities of daily living, including employment.  In particular, the examiner should describe what types of activities are limited because of the service-connected bilateral shin splints and/or the service-connected right ankle sprain, and what types of activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

A fully articulated medical rationale for each opinion provided must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. After completing the above, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




